As filed with the U.S. Securities and Exchange Commission on November 27, 2012 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 41 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 42 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 500 San Diego, California 92130 (Address of Principal Executive Office) (619) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [x] on January 31, 2013 pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.41 to the Registration Statement of Brandes Investment Trust is being filed for the purpose adding and redesignating new classes to selected series and other material and nonmaterial changes for Staff review and comment. BRANDES Brandes Global Equity Fund Class A – [ ] Class C – [ ] Class E – BGVEX Class I – BGVIX Brandes International Equity Fund Class A* – [BIISX] Class E – BIEEX Class I – BIIEX Brandes Emerging Markets Fund Class A – [ ] Class C – [ ] Class I – BEMIX Brandes International Small Cap Equity Fund Class A – [ ] Class C – [ ] Class I – BISMX Prospectus January31, 2013 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. * Class A Shares of the Brandes International Equity Fund have not yet commenced operations and are not available for purchase. Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus TABLE OF CONTENTS SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Brandes Global Equity Fund 1 Fund’s investments, risks, fees and past BrandesInternational Equity Fund 6 performance. Brandes Emerging Markets Fund 11 Brandes International Small Cap EquityFund 16 INVESTMENT OBJECTIVE, POLICIES AND RISKS INVESTMENT OBJECTIVE, POLICIES AND RISKS 21 This section provides details about the Investment Objectives 21 Fund’s investment strategies and risks. Investment Policies 21 Principal Risks of Investing in the Funds 24 Portfolio Holdings 27 FUND MANAGEMENT FUND MANAGEMENT 28 Review this section for information about The Investment Advisor 28 the organizations and people who oversee Portfolio Managers 29 the Funds. Certain Prior Advisor Performance 37 Other Service Providers 39 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 40 This section explains how shares Description of Classes 40 are valued and how to purchase and sell ClassA Shares 41 shares, and provides information on ClassE Shares 44 dividends, distributions and taxes. Class I Shares 44 Shareholder Service Plan 45 Distribution Plan 45 Additional Payments to Dealers 45 Anti-Money Laundering 45 Pricingof FundShares 45 Purchasing and Adding to Your Shares 47 Exchanging Your Shares 48 Selling Your Shares 49 Policy On Disruptive Trading 51 Dividends and Distributions 53 Taxes 53 INDEX DESCRIPTIONS INDEX DESCRIPTIONS 54 This section provides a description of the market indices mentioned in this Prospectus. FINANCIAL HIGHLIGHTS 55 FINANCIAL HIGHLIGHTS 63 Review this section for details on selected PRIVACY NOTICE financial statements of the Funds. Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus SUMMARY SECTION Brandes Global Equity Fund Investment Objective The Brandes Global Equity Fund, formerly named the Brandes Institutional Global Equity Fund (the “Global Fund”), seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Fund. Class A Class C Class E Class I Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) None* 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% 0.80% 0.80% 0.80% Distribution (12b-1) Fees 0.25% 0.75% None None Other Expenses Shareholder Servicing Fees None 0.25% 0.25% None Other Expenses 0.64% 0.64% 0.64% 0.64% Total Other Expenses 0.64% 1.64% 0.89% 0.64% Total Annual Fund Operating Expenses 1.69% 2.44% 1.69% 1.44% Less:Fee Waiver and/or Expense Reimbursement -0.44% -0.44% -0.44% -0.44% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) 1.25% 2.00% 1.25% 1.00% * The initial sales charge may be reduced, waived or deferred for large purchases and certain investors.If no initial sales charge was assessed in certain circumstances, such as on a purchase of $1million or more, the Fund may charge a contingent deferred sales charge of 1.00% of the lesser of the initial offering price of the shares redeemed or the amount redeemed within one year of purchase. (1) The Advisor has contractually agreed to limit the Global Fund’s ClassA, Class C, ClassE and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.25% for ClassA and ClassE, 2.00% for Class C, and 1.00% for ClassI as percentages of the Fund’s respective classes’ average daily net assets through January 31, 2014 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps or any lower expense caps in effect at the time of the reimbursement. Summary Section -1- Brandes Global Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Example This Example is intended to help you compare the costs of investing in the Global Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for 1 year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $[ ] $[ ] $[ ] $[ ] Class C $[ ] $[ ] Class E $[ ] $[ ] $[ ] $[ ] Class I $[ ] $[ ] $[ ] $[ ] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was [ ]% of the average value of its portfolio. Principal Investment Strategies The Global Fund invests principally in common and preferred stocks of U.S. and foreign companies and securities that are convertible into such common stocks.These companies generally have market capitalizations (market value of publicly traded securities) greater than $1billion.A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors.Under normal market conditions, the Global Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities of issuers located in at least three countries, one of which may be the United States.Up to 30% of the Global Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets. Brandes Investment Partners, L.P., the Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Global Fund’s investment portfolio.When buying equity securities, the Advisor assesses the “intrinsic” value of a company based on measurable data such as a company's earnings, book value, and cash flow, for instance.By buying equity securities at what it believes are favorable prices to intrinsic value, the Advisor looks for the potential for appreciation over the business cycle, and for a margin of safety against price declines.The Advisor may sell a security when its price reaches a target set by the Advisor or the Advisor believes that other investments are more attractive. Principal Investment Risks Because the values of the Global Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Global Fund.You could lose money on your investment in the Global Fund, or the Global Fund could underperform other investments.Principal risks of the Global Fund are as follows: · Stock Risks – The values of the Global Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Foreign Securities and Emerging Markets Risks – In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. Summary Section -2- Brandes Global Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus · Value Securities Risks – The Global Fund may invest in value securities, which are securities of companies that may have experienced adverse business, industry or other developments or may be subject to special risks that have caused the securities to be out of favor and, in turn, potentially undervalued.It may take longer than expected for the value of such securities to rise to the anticipated value, or the value may never do so. · Convertible Securities Risks – The values of convertible securities are affected by interest rates; if rates rise, the values of convertible securities may fall.A convertible security’s market value also tends to reflect the market price of the common stock of the issuing company when that stock price approaches or is greater than the convertible security’s “conversion price.”As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security. Performance The following performance information shows you how the Global Fund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s ClassI shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Global Fundwill perform in the future.Updated performance is available on the Fund’s website www.brandesfunds.com. Brandes Global Equity Fund Year-by-Year Total Returns as of December31, 2012(*) for Class I Shares [TO BE UPDATED WHEN 2] Best Quarter Q2 18.38% Worst Quarter Q3 -16.18% Summary Section -3- Brandes Global Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Brandes Global Equity Fund Average Annual Total Returns For periods ending December 31, 2012 Brandes Global Equity Fund 1 Year 3 Year Since Inception (October 6, 2008) Class A Shares Return Before Taxes [ ] [ ] [ ] Return After Taxes on Distributions [ ] [ ] [ ] Return After Taxes on Distributions and Sale of Fund Shares [ ] [ ] [ ] Class C Shares Return Before Taxes [ ] [ ] [ ] Class E Shares Return Before Taxes [ ] [ ] [ ] Class I Shares Return Before Taxes [ ] [ ] [ ] MSCI World Index (reflects no deduction for fees, expenses or taxes) [ ] [ ] [ ] ClassE and ClassI shares commenced operations on October6, 2008.ClassA shares commenced operations on January31, 2011, but prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)ClassC shares commenced operations on January31, 2013.Performance shown prior to the inception of ClassA shares reflects the performance of ClassI shares adjusted to reflect ClassA expenses.Performance shown prior to the inception of the ClassC shares reflects the performance of the ClassI shares, adjusted to reflect the ClassC sales charges and expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassA shares only.After-tax returns for other Classes will vary. In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return. Management Investment Advisor.Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed the Fund Since: Glenn Carlson Chief Executive Officer and Large Cap Investment Committee Voting Member Brent Woods Managing Director – Investments and Large Cap Investment Committee Voting Member Amelia Morris Director – Investments and Large Cap Investment Committee Voting Member Jim Brown Director – Investments and Large Cap Investment Committee Voting Member Brent Fredberg Senior Analyst and Large Cap Investment Committee Voting Member Jeffrey Germain Analyst and Large Cap Investment Committee Voting Member Summary Section -4- Brandes Global Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A, C and E – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $1,000,000 $500 Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -5- Brandes Global Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus SUMMARY SECTION Brandes International Equity Fund Investment Objective The Brandes International Equity Fund, formerly named the Brandes Institutional International Equity Fund (the “International Equity Fund”), seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Equity Fund. Class A Class E Class I Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) None* None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% 1.00% Distribution (12b-1) Fees 0.25% None None Other Expenses Shareholder Servicing Fees None 0.25% None Other Expenses 0.14% 0.14% 0.14% Total Other Expenses 0.14% 0.39% 0.14% Total Annual Fund Operating Expenses 1.39% 1.39% 1.14% Less:Fee Waiver and/or Expense Reimbursement -0.09% -0.09% -0.09% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) 1.30% 1.30% 1.05% * The initial sales charge may be reduced, waived or deferred for large purchases and certain investors.If no initial sales charge was assessed in certain circumstances, such as on a purchase of $1million or more, the Fund may charge a contingent deferred sales charge of 1.00% of the lesser of the initial offering price of the shares redeemed or the amount redeemed within one year of purchase. (1) The Advisor has contractually agreed to limit the International Equity Fund’s ClassA, ClassE, and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.30% for Class A and ClassE, and 1.05% for ClassI, as percentages of the Fund’s respective classes’ average daily net assets through January 31, 2014 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps or any lower expense caps in effect at the time of the reimbursement. Summary Section -6- Brandes International Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Example This Example is intended to help you compare the costs of investing in the International Equity Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A [ ] [ ] [ ] [ ] Class E [ ] [ ] [ ] [ ] Class I [ ] [ ] [ ] [ ] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was [ ]% of the average value of its portfolio. Principal Investment Strategies The International Equity Fund invests principally in common and preferred stocks of foreign companies and securities that are convertible into such common stocks.These companies generally have market capitalizations (market value of publicly traded securities) greater than $1billion.A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors.Under normal market conditions, the International Equity Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities of issuers located in at least three countries outside the United States.Up to 30% of the International Equity Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets. Brandes Investment Partners, L.P., the Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the International Equity Fund’s investment portfolio.When buying equity securities, the Advisor assesses the “intrinsic” value of a company based on measurable data such as a company's earnings, book value, and cash flow, for instance.By buying equity securities at what it believes are favorable prices to intrinsic value, the Advisor looks for the potential for appreciation over the business cycle, and for a margin of safety against price declines.The Advisor may sell a security when its price reaches a target set by the Advisor, the Advisor believes that other investments are more attractive, or for other reasons. Principal Investment Risks Because the values of the International Equity Fund’s investments will fluctuate with market conditions, so will the value of your investment in the International Equity Fund.You could lose money on your investment in the International Equity Fund, or the International Equity Fund could underperform other investments.Principal risks of the International Equity Fund are as follows: · Stock Risks – The values of the International Equity Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Foreign Securities and Emerging Markets Risks – In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the International Equity Fund invests.Emerging markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Summary Section -7- Brandes International Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus · Value Securities Risks – The International Equity Fund may invest in value securities, which are securities of companies that may have experienced adverse business, industry or other developments or may be subject to special risks that have caused the securities to be out of favor and, in turn, potentially undervalued.It may take longer than expected for the value of such securities to rise to the anticipated value, or the value may never do so. · Convertible Securities Risks – The values of convertible securities are affected by interest rates; if rates rise, the values of convertible securities may fall.A convertible security’s market value also tends to reflect the market price of the common stock of the issuing company when that stock price approaches or is greater than the convertible security’s “conversion price.”As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security. Performance The following performance information shows you how the International EquityFund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s ClassI shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the International EquityFundwill perform in the future.Updated performance is available on the Fund’s website www.brandesfunds.com. Brandes International Equity Fund TO BE UPDATED WHEN 2] Year-by-Year Total Returns as of December31, 2012 for Class I Shares Best Quarter Q2 25.52% Worst Quarter Q3 -20.72% Summary Section -8- Brandes International Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Brandes International Equity Fund Average Annual Total Returns For periods ending December 31, 2012 Brandes International Equity Fund 1 Year 5 Years 10 Years Class A Shares Return Before Taxes [ ] [ ] [ ] Return After Taxes on Distributions [ ] [ ] [ ] Return After Taxes on Distributions and Sale of Fund Shares [ ] [ ] [ ] Class E Shares Return Before Taxes [ ] [ ] [ ] Class I Shares MSCI EAFE Index (reflects no deduction for fees, expenses or taxes) [ ] [ ] [ ] The International Equity Fund commenced operations in 1997.Prior to October6, 2008, the International Equity Fund had only one class of shares (currently designated as ClassI Shares).ClassE shares commenced operations on October6,2008.Performance shown prior to the inception of the ClassE shares reflects the performance of the ClassI shares adjusted to reflect ClassE expenses.ClassS shares commenced operations on January 31, 2011.On January 31, 2012, the Class S shares were redesignated as Class A shares, but are no longer offered to the public for purchase.Performance shown prior to the inception of ClassA shares reflects the performance of the ClassI shares adjusted to reflect ClassA expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassA shares only.After-tax returns for other Classes will vary. In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed the Fund Since: Glenn Carlson Chief Executive Officer and Large Cap Investment Committee Voting Member Brent Woods Managing Director – Investments and Large Cap Investment Committee Voting Member Amelia Morris Director – Investments and Large Cap Investment Committee Voting Member Jim Brown Director – Investments and Large Cap Investment Committee Voting Member Brent Fredberg Senior Analyst and Large Cap Investment Committee Voting Member Jeffrey Germain Analyst and Large Cap Investment Committee Voting Member Summary Section -9- Brandes International Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A and E – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $1,000,000 $500 Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -10- Brandes International Equity Fund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus SUMMARY SECTION Brandes Emerging Markets Fund Investment Objective The Brandes Emerging Markets Fund, formerly named the Brandes Institutional Emerging Markets Fund (the “Emerging Markets Fund”), seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Emerging Markets Fund. Class A Class C Class I Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) None* 1.00% None Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% 0.95% 0.95% Distribution (12b-1) Fees 0.25% 0.75% None Shareholder Servicing Fees None 0.25% None Other Expenses 0.41% 0.41% 0.41% Total Other Expenses 0.41% 1.41% 0.41% Total Annual Fund Operating Expenses 1.61% 2.36% 1.36% Less Fee Waiver and/or Expense Reimbursement -0.24% -0.24% -0.24% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.37% 2.12% 1.12% * The initial sales charge may be reduced, waived or deferred for large purchases and certain investors.If no initial sales charge was assessed in certain circumstances, such as on a purchase of $1million or more, the Fund may charge a contingent deferred sales charge of 1.00% of the lesser of the initial offering price of the shares redeemed or the amount redeemed within one year of purchase. (1) The Advisor has contractually agreed to limit the Emerging Markets Fund’s Class A, Class C, and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.37% for ClassA, 2.12% for Class C, and 1.12% for ClassI as percentages of the Fund’s average daily net assets through January 31, 2014 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps or by lower expense caps in effect at the time of the reimbursement. Example This Example is intended to help you compare the costs of investing in the Emerging Markets Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for 1 year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] Class I [ ] [ ] [ ] [ ] Summary Section -11- BrandesEmerging MarketsFund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was [ ]% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Emerging Markets Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities of companies located in emerging markets.Equity securities include common and preferred stocks, warrants and convertible securities.Emerging markets include some or all of the countries located in each of the following regions: Asia, Europe, Central and South America, Africa and the Middle East.The Advisor considers an emerging market country to be any country which is in the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”) or that, in the opinion of the Advisor, is generally considered to be an emerging market country by the international financial community. Brandes Investment Partners, L.P., the investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Emerging Markets Fund’s investment portfolio.When buying equity securities, the Advisor assesses the “intrinsic” value of a company based on measurable data such as a company’s earnings, book value, and cash flow, for instance.By buying equity securities at what it believes are favorable prices to intrinsic value, the Advisor looks for the potential for appreciation over the business cycle, and for a margin of safety against price declines.The Advisor may sell a security when its price reaches a target set by the Advisor, if the Advisor believes that other investments are more attractive, or for other reasons. Principal Investment Risks Because the values of the Emerging Markets Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Emerging Markets Fund.You could lose money on your investment in the Emerging Markets Fund, or the Emerging Markets Fund could underperform other investments.Principal risks of the Emerging Markets Fund are as follows: · Stock Risks – The values of the Emerging Markets Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Foreign Securities and Emerging Markets Risks – In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Emerging Markets Fund invests.Emerging markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. · Medium and Small-Cap Company Risks – Securities of medium-cap and small-cap companies may have comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges. · Value Securities Risks – The Emerging Markets Fund may invest in value securities, which are securities of companies that may have experienced adverse business, industry or other developments or may be subject to special risks that have caused the securities to be out of favor and, in turn, potentially undervalued.It may take longer than expected for the value of such securities to rise to the anticipated value, or the value may never do so. Summary Section -12- BrandesEmerging MarketsFund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus · Convertible Securities Risks – The values of convertible securities are affected by interest rates; if rates rise, the values of convertible securities may fall.A convertible security’s market value also tends to reflect the market price of the common stock of the issuing company when that stock price approaches or is greater than the convertible security’s “conversion price.”As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security. Performance The following performance information provides some indication of the risks of investing in the Emerging Markets Fund.The bar chart below illustrates how the Fund’s total returns have varied from year to year.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Emerging Markets Fundwill perform in the future.Updated performance is available on the Fund’s website www.brandesfunds.com. Brandes Emerging Markets Fund [TO BE UPDATED WHEN 2] Year-by-Year Total Returns as of December31, 2012 for Class I Shares* Best Quarter Q2 43.09% Worst Quarter Q4 -26.72% Brandes Emerging Markets Fund Average Annual Total Returns For periods ending December 31, 2012 Brandes Emerging Markets Fund 1 Year 5 Years 10 Years Class A Shares Return Before Taxes [ ] [ ] [ ] Return After Taxes on Distributions [ ] [ ] [ ] Return After Taxes on Distributions and Sale of Fund Shares [ ] [ ] [ ] Class C Shares Return Before Taxes [ ] [ ] [ ] Class I Shares Return Before Taxes [ ] [ ] [ ] MSCI Emerging Markets Index (reflects no deduction for fees, expenses or taxes) [ ] [ ] [ ] As further explained below, prior to January31, 2011, the Fund was a private investment fund managed by the Advisor with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Fund.ClassA and ClassI shares commenced operations on January31, 2011, while ClassC shares commenced operations on January 31, 2013.Prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)The ClassI performance information shown for periods before January31, 2011 is that of the private investment fund managed by the Advisor that is the predecessor of the Fund, not adjusted for Fund expenses.Performance shown prior to the inception of ClassA shares reflects the performance of the private investment fund shares adjusted to reflect ClassA expenses.Performance shown prior to the inception of ClassC shares reflects the performance of ClassI shares adjusted to reflect ClassC expenses. Summary Section -13- BrandesEmerging MarketsFund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassA shares only.After-tax returns for other Classes will vary. In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return. More on the Emerging Market Fund’s Performance Prior to January31, 2011, the Advisor managed a private investment fund with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Emerging Markets Fund.The performance information shown for the Emerging Markets Fund’s Class I for periods before January31, 2011 is that of the private investment fund and reflects the net expenses of the private investment fund, which were higher than the current net expenses of the Emerging Markets Fund’s Class I shares.(Performance shown for the ClassA shares reflects the performance of the private investment fund shares adjusted to reflect ClassA expenses, which were previously known as ClassS prior to January31, 2013.)The performance of the private investment fund prior to January31, 2011 is based on calculations that are different than the standardized method of calculations specified by the Securities and Exchange Commission (the “SEC”).If the private investment fund’s performance had been readjusted to reflect Class I expenses, the performance would have been higher.The private investment fund was not registered under the Investment Company Act of 1940 (“1940Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Management Investment Advisor.Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed the Fund Since: Al Chan Director – Portfolio Management and Emerging Markets Investment Committee Voting Member 2011 Doug Edman Director – Investments and Emerging Markets Investment Committee Voting Member 2011 Christopher Garrett Institutional Portfolio Manager and Emerging Markets Investment Committee Voting Member 2011 Louis Lau Senior Analyst and Emerging Markets Investment Committee Voting Member 2011 Greg Rippel Senior Analyst and Emerging Markets Investment Committee Voting Member 2011 Gerardo Zamorano Director – Investments and Emerging Markets Investment Committee Voting Member 2011 Summary Section -14- BrandesEmerging MarketsFund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A, C and E – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $1,000,000 $500 Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -15- BrandesEmerging MarketsFund Table of Contents - Brandes Global Equity Fund / Brandes International Equity Fund / Brandes Emerging Markets Fund / Brandes International Small Cap Equity Fund Prospectus SUMMARY SECTION Brandes International Small Cap Equity Fund Investment Objective The Brandes International Small Cap Equity Fund (the “International Small Cap Fund”), seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Small Cap Fund. Class A Class C Class I Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) None* 1.00% None Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% 0.95% 0.95% Distribution (12b-1) Fees 0.25% 0.75% None Shareholder Servicing Fees None 0.25% None Other Expenses 5.82% 5.82% 5.82% Total Other Expenses 5.82% 6.07% 5.82% Total Annual Fund Operating Expenses 7.02% 7.77% 6.77% Less Fee Waiver and/or Expense Reimbursement -5.62% -5.62% -5.62% TotalAnnual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.40% 2.15% 1.15% * The initial sales charge may be reduced, waived or deferred for large purchases and certain investors.If no initial sales charge was assessed in certain circumstances, such as on a purchase of $1million or more, the Fund may charge a contingent deferred sales charge of 1.00% of the lesser of the initial offering price of the shares redeemed or the amount redeemed within one year of purchase. (1) The Advisor has contractually agreed to limit the International Small Cap Fund’s Class A, Class, C, and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.40% for ClassA, 2.15% for Class C, and 1.15% for ClassI as percentages of the Fund’s respective classes’ average daily net assets through February 1, 2014 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps or any lower expense caps in effect at the time of the reimbursement. Example This Example is intended to help you compare the costs of investing in the International Small Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] Class I [ ] [ ] [ ] [ ] Summary Section
